Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 1 of 8
Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 2 of 8
Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 3 of 8
Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 4 of 8
Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 5 of 8
Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 6 of 8
Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 7 of 8
Case 19-00003-SMT   Doc 10   Filed 01/03/19 Entered 01/04/19 16:39:06   Desc Main
                             Document     Page 8 of 8
